                          4:21-cv-04013-JES # 13       Page 1 of 8
                                                                                              E-FILED
                                                                   Thursday, 29 July, 2021 02:25:21 PM
                                                                         Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

NEAL HOLLINGSWORTH,                        )
  Plaintiff,                               )
                                           )
  vs.                                      )       Case No. No. 21-4013
                                           )
ROCK ISLAND SHERIFF’S OFFICE               )
and MEND CORRECTIONAL CARE,                )
 Defendants                                )

                                 MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

        This cause is before the Court for consideration of Plaintiff’s motion for leave to

file an amended complaint. [11].

                                    I. BACKGROUND

        Plaintiff’s initial complaint was dismissed as a violation of Rule 8 of the Federal

Rules of Civil Procedure and for failure to state a claim upon which relief may be

granted pursuant to 28 U.S.C. §1915A. See April 22, 2021 Merit Review Order. Plaintiff

had not identified the appropriate Defendants, nor had he indicated how any specific

Defendants were involved in his claims. In addition, Plaintiff failed to provide enough

detail to clearly articulate a constitutional violation. Therefore, Plaintiff was given

additional time to file an amended complaint and directions to assist him in clarifying

his claims.

        Plaintiff has now filed his motion for leave to amend which is granted pursuant

to Federal Rule of Civil Procedure 15. [11]


                                               1
                          4:21-cv-04013-JES # 13        Page 2 of 8




                                     II. MERIT REVIEW

       The Court is still required by 28 U.S.C. §1915A to “screen” the Plaintiff’s

amended complaint, and through such process to identify and dismiss any legally

insufficient claim, or the entire action if warranted. A claim is legally insufficient if it

“(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A.

       Plaintiff has now identified five Defendants at the Rock Island County Jail

including Dr. Brett Josie, Nurse Stephanie, Mend Correctional Care, Sergeant Allen, and

Correctional Officer Chris Omelia. The Court will dismiss the Rock Island County

Sheriff’s Office since it is no longer identified as a Defendant.

       Plaintiff says on November 19, 2020, he informed Nurse Lisa he was

experiencing COVID-19 symptoms. Nurse Lisa is not identified as a Defendant in the

list of Defendants, but Plaintiff has included her in the caption of his amended

complaint. (Amd. Comp., p. 1). Therefore, the Court will add Defendant Nurse Lisa.

       An attachment to Plaintiff’s complaint indicates Plaintiff told the Defendant he

was not able to taste or smell and he was experiencing hot and cold sweats. (Amd.

Comp., p. 9). Defendant Nurse Lisa stated she would report Plaintiff’s symptoms to

Defendant Dr. Josie.

       When the nurse returned, Plaintiff was moved from his general population cell

to a booking cell. Plaintiff claims the cell was not appropriate for any inmate with

medical problems. The booking cell was used for incoming inmates including

                                               2
                         4:21-cv-04013-JES # 13        Page 3 of 8




intoxicated or mentally ill individuals who came and went throughout the day and

night. Plaintiff was unable to rest or sleep. In addition, Plaintiff says he was denied

cleaning supplies and there was “spit, urine, old food, & feces throughout the cell.”

(Amd. Comp., p. 5). Plaintiff was left in the cell for five days with a fever, aches, and

pains. Defendants Nurse Stephanie and Nurse Lisa also denied Plaintiff any fluids and

Defendants Allen and Omelia refused Plaintiff’s requests for a shower.

       Defendant Nurse Stephanie confirmed Plaintiff had tested positive for COVID-19

and confirmed Plaintiff was running a fever. Plaintiff says he also has asthma and was

suffering with upper respiratory issues. At times, Plaintiff says he was afraid he would

stop breathing.

       Defendant Nurse Stephanie told Plaintiff any information concerning his

condition would be forward to Defendant Dr. Josie, but Plaintiff says he did not receive

any additional medical care and no medications. Plaintiff was also advised he was the

first male inmate to test positive for COVID-19.

       Plaintiff remained in quarantine for 20 days without medical care. Based on the

attachment to Plaintiff’s complaint, it appears Plaintiff spent the first five days in the

booking cell and then moved to a quarantine cell block for the next 14 days. (Amd.

Comp., p. 9).

       Plaintiff says since he was one of the first COVID-19 cases at the jail, Defendant

Dr. Josie would have reported the result to the healthcare provider, Mend Correctional

Care. Therefore, Plaintiff says he has also named Mend as a Defendant since the

provider had “full knowledge making them responsible...” (Amd. Comp., p. 6).

                                              3
                          4:21-cv-04013-JES # 13         Page 4 of 8




       Plaintiff claims throughout his complaint the Defendants were deliberately

indifferent to his medical condition and living conditions. However, it is not clear from

Plaintiff’s complaint whether he was a pretrial detainee or a convicted prisoner during

the relevant time. Plaintiff’s status at the jail will determine whether the Fourteenth

Amendment’s objectively unreasonable standard or Eighth Amendment deliberate

indifference standard applies to his claims. See McCann v. Ogle Cty., 909 F.3d 881, 886

(7th Cir. 2018); see also Miranda v. Cty. of Lake, 900 F.3d 335, 353–54 (7th Cir. 2018).

       Until additional information is provided, Plaintiff’s amended complaint alleges

Defendant Dr. Josie, Nurse Lisa, and Nurse Stephanie violated his constitutional rights

when Plaintiff was originally placed in a booking cell and denied all medications or

treatment for COVID-19.

       Plaintiff has not articulated a claim against Mend Correctional Care. “[A]n

inmate bringing a claim against a corporate entity for a violation of his constitutional

right must show that the corporation supports a ‘policy that sanctions the maintenance

of prison conditions that infringe upon the constitutional rights of the prisoners.’”

Brown v Ghosh, 2010 WL 3893939 at 8 (N.D. Ill. Sept. 28, 2010) quoting Woodward v Corr.

Med. Servs. of Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004). The corporate policy “must be

the direct cause or moving force behind the constitutional violation.” Woodward, 368

F.3d at 927, quoting Estate of Novack ex rel. v. County of Wood, 226 F.3d 515, 530 (7th Cir.

2000). Plaintiff has failed to identify a policy or practice which led to a violation of his

constitutional rights.



                                               4
                         4:21-cv-04013-JES # 13       Page 5 of 8




       Plaintiff has also alleged Defendants Sergeant Allen and Correctional Officer

Omela violated his constitutional rights based on his living conditions during the five

days in the booking cell. Plaintiff does not allege Defendant Dr. Josie ever came to the

cell, nor is it clear medical personnel would be responsible for the unclean cell

conditions.

       The Court notes it is also unclear from Plaintiff’s complaint whether he

exhausted his administrative remedies for his claims. (Amd. Comp., p. 4). However,

this is an issue better addressed in a motion for summary judgment. If Defendants

chose to file a dispositive motion, they will have to address whether the grievance

procedure was available to Plaintiff during the time he was quarantined.

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the amended complaint under 28 U.S.C. §

       1915A, the Court finds the Plaintiff alleges: a) Defendant Dr. Josie, Nurse Lisa,

       and Nurse Stephanie violated his constitutional rights when he was denied

       medical care and treatment for COVID-19; and 2) Defendants Sergeant Allen and

       Correctional Officer Omela violated his constitutional rights based on his living

       conditions during the five days in the booking cell. The claims are stated against

       the Defendants in their individual capacities only. Any additional claims shall

       not be included in the case, except at the Court’s discretion on motion by a party

       for good cause shown or pursuant to Federal Rule of Civil Procedure 15.

       2) This case is now in the process of service. Plaintiff is advised to wait until

       counsel has appeared for Defendants before filing any motions, in order to give

                                             5
                 4:21-cv-04013-JES # 13       Page 6 of 8




Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendants by mailing each Defendant a

waiver of service. Defendants have 60 days from service to file an Answer. If

Defendants have not filed Answers or appeared through counsel within 90 days

of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.       The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

                                     6
                        4:21-cv-04013-JES # 13      Page 7 of 8




     those positions unless and until a motion is filed by Defendants. Therefore, no

     response to the answer is necessary or will be considered.

     6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

     his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

     file Plaintiff's document electronically and send a notice of electronic filing to

     defense counsel.     The notice of electronic filing shall constitute service on

     Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

     available, Plaintiff will be notified and instructed accordingly.

     7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

     of confinement. Counsel for Defendants shall arrange the time for the deposition.

     8) Plaintiff shall immediately notify the Court, in writing, of any change in his

     mailing address and telephone number. Plaintiff's failure to notify the Court of

     a change in mailing address or phone number will result in dismissal of this

     lawsuit, with prejudice.

     9) Within 10 days of receiving from Defendants’ counsel an authorization to

     release medical records, Plaintiff is directed to sign and return the authorization

     to Defendants’ Counsel.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


     1) Grant Plaintiff’s motion for leave to file an amended complaint pursuant to

     Federal Rule of Civil Procedure 15 and add Defendants Dr. Brett Josie, Nurse

     Stephanie, Nurse Lisa, Sergeant Allen, and Correctional Officer Chris Omelia,



                                           7
                       4:21-cv-04013-JES # 13       Page 8 of 8




      [11]; 2) Dismiss Defendants Mend Correctional Care and the Rock Island

      Sheriff’s Office for failure to state a claim upon which relief can be granted

      pursuant to by 28 U.S.C. §1915A; 3) Attempt service on Defendants pursuant to

      the standard procedures; 4) Set an internal court deadline 60 days from the

      entry of this order for the court to check on the status of service and enter

      scheduling deadlines; and 5) Enter the Court's standard qualified protective

      order pursuant to the Health Insurance Portability and Accountability Act.

ENTERED this 29th day of July, 2021.




                                s/James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                           8
